                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:99-MJ-210-BR




    UNITED STATES OF AMERICA

         v.                                                               ORDER

    SHEROD H. MAIR




       This matter is before the court on respondent’s motion to reopen the case of Sherod Mair

v. Hester Barber. (DE # 153.) The case to which respondent refers is No. 5:10-HC-2094, and it

was assigned to Chief U.S. District Judge Terrence W. Boyle, who dismissed it in April 2011.

The undersigned does not have the authority to permit a party to reopen a case assigned to

another judge. Accordingly, the Clerk is DIRECTED to terminate the motion in this case and

refile it in No. 5:10-HC-2094 for Chief Judge Boyle to consider.

       This 9 September 2019.




                                     __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge
